Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2019

                                      No. 04-19-00324-CV

                         IN THE INTEREST OF Z. K. W., ET AL.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02567
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
        The reporter’s record was due May 28, 2019, but was not filed. On May 31, 2019, the
court reporter filed a notification of late record asking for an extension of time of ten days.

       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Given the time constrains governing the disposition of this appeal, further
requests for extensions of time will be disfavored. Accordingly, we GRANT the court reporter’s
requested extension and ORDER the court reporter to file the reporter’s record in this court on
or before June 7, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court